DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 10/14/2021 the following occurred: Claims 1, 4, 7, 8, 11, 14, 15, 18, and 20 were amended; and Claims 6 and 13 were canceled. Claims 1-5, 7-12, and 14-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,690,861. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, the indicated claims claim common subject matter for conducting a deep semantic search of electronic medical records for presentation. Though the claims are not identical, the claimed non-overlapping features would have been obvious in view of prior art U.S. Patent Application Publication 2013/0218596 to Gome teaches exploring and searching topics in the form of context based questions and relevant answers (see: Gome, Fig. 2; Fig. 13; Fig. 18; and paragraph 32, 34-43, 76, 111, 162-167, 169, and 180-182). It would have been obvious to combine the copending Application with the teachings of Gome with the motivation of building answers to clinicians' day-to-day frequently asked questions (see: Gome, paragraph 40). And further in view of U.S. Patent 5,935,060 to Iliff, which teaches moving a disease to a ruled-in disease list when a score for a particular disease reaches a ruled-in threshold (see: Iliff, Fig. 10 and 14; and column 2, lines 3-13; column 23, lines 32-63). It would have been obvious to combine the copending Application as combined with Gome with the teachings of Iliff with the motivation of sharing what is ruled in with the patient’s physician, where the scores for all the different diseases can be ranked, which is very helpful to the physician(see: Iliff, column 22, lines 53-63).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5, 7-12, and 14-20 are drawn to a method, system, and computer program product, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8, and 15 recite steps/functions for receiving an electronic record for said user; extracting data from said electronic record; providing a list of problems to said electronic record; identifying relations between said problems and said data using a question-answering (QA) system; generating a question using a question template based on a medical problem and said data extracted from said electronic record; inputting said question into said QA system; obtaining an answer to said question, wherein said answer has a corresponding score; and identifying whether a relation exists between said medical problem and said medical data based on said score; filtering out medical problems that have said score below a threshold from said list of problems; and outputting said summary for said electronic record, wherein said summary comprises said list of problems, said data, and said relations.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the “present invention as described herein is directed to a specific embodiment of providing a case summary for a patient's Electronic Medical Record (EMR)” (see: specification paragraph 20). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “computer-implemented”, “system” consisting of “module”(s), “computer program product, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a computer, to perform a method of outputting a summary for a user comprising”, and “computer” are additional elements that are recited at a high level of generality (e.g., the “computer” outputs “a summary for a user” through no more than a statement that said computer does so by being “implemented”; e.g., the “system” outputs “a summary for a user” though no more than a statement the claimed functions are configured to be performed by “modules”(s)) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “computer program product, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a computer, to perform a 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally 
Page 12, paragraph 52, where “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Page 13-14, paragraph 55, where “Aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions.” 
Page 14, paragraph 56, where “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.”
Page 15, paragraph 59, where “It is understood in advance that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-5, 7, 9-12, 14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0218596 to Gome in view of U.S. Patent 5,935,060 to Iliff.

As per claim 1, Gome teaches a computer-implemented method of outputting a summary for a 
receiving an electronic record for said user (see: Gome, paragraph 24, is met by the system securing access to patient record(s); 
extracting data from said electronic record (see: Gome, Fig. 8; Fig. 16; and paragraph 97, 204, 205, 208, 213, 214, and 234, is met by search indexing a patient record); 
providing a list of problems to said electronic record (see: Gome, Fig. 8, is met by search of relevant topics or suggested relevant information topics including a problems list; Fig. 9, is met by semantic search suggestions; and paragraph 78, 98, 232, and 235-238, is met by searched information topics or suggested relevant information topics based on context and patient data and including a problem list and/or semantic search suggestions); 
identifying relations between said problems and said data using a question-answering (QA) system (see: Gome, Fig. 2; Fig. 13; Fig. 18; and paragraph 32, 34-43, 76, 111, 162-167, 169, and 180-182, is met by exploring and searching topics in the form of context based questions and relevant answers (responses)); 
generating a question using a question template based on a medical problem and said data extracted from said electronic record (see: Gome, Fig. 13; and paragraph 111, 156-159, 163, 171, and 172, is met by data request template facilitating answers to questions);
inputting said question into said QA system (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by questions);
obtaining an answer to said question, wherein said answer has a corresponding score (see: Gome, paragraph 48, 60, 159, and 194, is met by prioritized questions and exploration topics, relevant computed scores, and Lucene scoring); and
identifying whether a relation exists between said medical problem and said medical data based on said score (see: Gome, paragraph 48, 60, 159, 194, and 205, is met by prioritized questions and ;
outputting said summary for said electronic record, wherein said summary comprises said list of problems, said data, and said relations (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by data presentation including questions and answers, and a table containing carefully selected data elements from the patient record such as specific problems, laboratory results, medications, and other associated explorations elements).
	Gome teaches a filter for limiting the search result set, the search as a filter, and a filter being applied (see: Gome, page 11, lines 3-12; and paragraph 233 and 238), but Gome fails to specifically teach the following limitations met by Iliff as cited:
filtering out medical problems that have said score below a threshold from said list of problems (see: Iliff, Fig. 10 and 14; and column 2, lines 3-13; column 23, lines 32-63, is met by score of current disease, when a score for a particular disease reaches a ruled-in threshold, the disease is moved to the ruled-in disease list, and alternatively, if a score for the current disease reaches the ruled-out disease threshold, the disease is moved to the ruled-out disease list); and
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filtering as taught by Gome to include moving a disease to a ruled-in disease list when a score for a particular disease reaches a ruled-in threshold the as taught by Iliff with the motivation of sharing what is ruled in with the patient’s physician, where the scores for all the different diseases can be ranked, which is very helpful to the physician(see: Iliff, column 22, lines 53-63).

As per claim 2, Gome and Iliff teach the invention as claimed, see discussion of claim 1, and further teach:
wherein said summary further comprises sections containing concepts organized into categories (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by data presentation including 

As per claim 3, Gome and Iliff teach the invention as claimed, see discussion of claim 2, and further teach:
wherein said sections comprise laboratory test values, medications, and a timeline of clinical encounters (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by data presentation including questions and answers, and a table containing carefully selected data elements from the patient record such as specific problems, laboratory results, medications, and other associated explorations elements).

As per claim 4, Gome and Iliff teach the invention as claimed, see discussion of claim 3, and further teach:
receiving user interaction with a clinical encounter output in said timeline of clinical encounters (see: Gome, Fig. 9; Fig. 13; and paragraph 49, 119, and 127, is met by accepting a user’s selection); and 
outputting information from said electronic record to said clinical encounter including content from a clinical note to said clinical encounter (see: Gome, Fig. 8; Fig. 9; and Fig. 13; and paragraph 37, 38, 113, 119, 128, 157, and 158, is met by grid views of data elements including encounters wherein Fig. 9 shows notes of the encounter).

As per claim 5, Gome and Iliff teach the invention as claimed, see discussion of claim 1, and further teach:
receiving user interaction with a laboratory test value or a medication output in said clinical summary (see: Gome, Fig. 9; Fig. 13; and paragraph 49, 119, and 127, is met by accepting a user’s and 
outputting a timeline of values corresponding to said laboratory test values or amounts of medication (see: Gome, Fig. 9; and Fig. 13; and paragraph 37, 38, 113, 119, 128, and 157, is met by graph showing lab results together with medication dosage over time).

As per claim 7, Gome and Iliff teach the invention as claimed, see discussion of claim 1, and further teach:
wherein said QA system comprises a probabilistic system that analyzes unstructured information and provides answers with scores (see: Gome, paragraph 48, 60, 159, 194, and 205, is met by prioritized questions and exploration topics, relevant computed scores, and Lucene scoring based on indexed patient record).

System claims 8-12 and 14 and computer program product claims 15-19 repeat the subject matter of method claims 1-5 and 7. The underlying steps and operations of claims 1-5 and 7 have been shown to be fully disclosed by the teachings of Gome and Iliff in the above rejections; as such, the limitations of claims 8-12 and 14-19 are rejected here for the same reasons given in the above rejections of claims 1-5 and 7, which are incorporated herein.

As per claim 20, Gome and Iliff teaches the invention as claimed, see discussion of claim 15, and while Gome teaches usage statistics (see: Gome, paragraph 69), Gome fails to teach the following limitations met by Iliff as cited:
wherein said QA system comprises a probabilistic system that analyzes unstructured information and provides answers with scores (see: Iliff, column 2, lines 27-31; column 11, lines 20-24; and column 15, 27-31; column 19, line 7 and line 43; and column 23, lines 32-63, is met by probability analysis .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computerized medical information system as taught by Gome to include probability analysis applied to the symptoms, where script engine opens the patient record to obtain the patient’s medical history and the results of past sessions, and a score for a particular disease as taught by Iliff with the motivation of sharing what is ruled in with the patient’s physician, where the scores for all the different diseases can be ranked, which is very helpful to the physician (see: Iliff, column 22, lines 53-63).

Response to Arguments
Applicant’s arguments from the response filed on 10/14/2021 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1), in response to the double patenting rejection, “Applicant does not acquiesce to this rejection, and respectfully submits that it would be premature to file a terminal disclaimer at this time. For example, the rejection may be rendered moot in view of claim amendments, either now or in the future. Should either application be found in a condition for allowance but for the non-statutory double patenting rejection, Applicant will consider filing a terminal disclaimer in compliance with 37 C.F.R. l.32l(c) or l.32l(d) to overcome the provisional rejection.”
The rejection will be maintained as appropriate until the rejection no longer applies or until a terminal disclaimer is filed.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejection should be withdrawn because, with regard to organizing human activity, “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas…In addition, according to "October 2019 Update: Subject Matter Eligibility" (hereinafter "October 2019 Update"), issued on October 17, 2019, the USPTO clarified that "not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a "certain method of organizing human activity"). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG." Finally, the USPTO guidance states that "For example, an improvement in the functioning of a computer or other technology or technological field may render a claim patent eligible at step one of the Alice/Mayo test even if it recites an abstract idea, law of nature, or natural phenomenon." Amended claim 1 recites "[a] computer-implemented method of outputting a summary for a user". This computer-implemented method includes steps of "identifying whether a relation exists between said medical problem and said medical data based on said score and "filtering out medical problems that have said score below a threshold from said list of problems". Therefore, the described method generates a computerized aid, such as a structured report from unstructured data, while analyzing the data and excluding irrelevant information.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claims are not directed toward anything like drug creation as exemplified in the arguments. According to the specification, the claims of the “present invention as described herein is directed to a specific embodiment of providing a case summary for a patient's Electronic Medical Record (EMR)” (see: 
The Examiner has not expanded beyond the enumerated sub-groupings. This argument is contradictory to the previous argument that the Examiner has incorrectly classified the claims – both arguments cannot be simultaneously true.
The claims do not address the technical functioning of a computer or present any improvement in computing capability by the additional elements employed to apply the invention. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 112 rejection should be withdrawn in view of the amendments.
The rejections are withdrawn.

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 102 rejection should be withdrawn in view of the amendments.	
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see application of prior art Iliff.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626